 In the Matter Of SERVEL, INC.andUNITED ELECTRICAL, RADIO &MACHINE WORKERS OF AMERICA, C. I. O.Cases No. R-/.78 and R-5479.-Decided July 10, 194.3Chadbourne, Hunt, Jaeckel & Brown,of New York City, byMr.Newton D. Crane,of New York City, andMr. Isidor Kahn,of Evans-ville, Ind., for the Company. -Mr. William Sentner,of St. Louis, Mo., andMr. James Payne,ofEvansville, Ind., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by United Electrical, Radio & MachineWorkers of America, affiliated with the C. I. 0., herein called theUnion, alleging that questions affecting commerce had arisen con-cerning the representation of employees of Servel, Inc., Evansville,Indiana, herein called the Company, the National Labor RelationsBoard thereafter consolidated the cases and provided for an appro-priate hearing upon due notice before Jack G. Evans, Trial Exam-iner.Said hearing was held at Evansville, Indiana, on June 3, 1943.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on the issues.At thebeginning of the hearing, at the close of the Union's case, and at theconclusion of the hearing, the Company moved to dismiss the peti-tions.All motions were referred to the Board for final disposition.For reasonsappearing hereinafter, the motions are denied.The TrialExaminer's rulingsmade at the hearingare freefrom prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:51 N. L.R. B., No. 51.224 SERVEL, INC.FINDINGS OF FACT1.THE BUSINESS OF THECOMPANY225 'Servel, Inc., is a Delaware corporation, normally engaged in themanufacture and sale of refrigerators, electric commercial refrigera-tion machines, and allied products.Its plant is located in Evansville,Indiana, covers 60 acres of ground, and is housed in a large number ofbuildings.The Company is now engaged in the manufacture of warmaterials, including airplane wings, airplane engine cylinder heads,cartridge cases, bomber turrets, army field ranges, and breech casings.During the past several years, the Company has purchased annuallyraw materials valued at more than $1,000,000, approximately 75 per-cent of which was shipped to the Evansville plant from points out-side the State of Indiana.During the same period the Company'sannual sales have been in excess of $1,000,000, approximately 75 per-cent of which was shipped from the aforesaid plant to points outsidethe State of Indiana.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTIONS'CONCERNING REPRESENTATIONOn or about April 21, 1943, the Union requested recognition fromthe Company as the exclusive bargaining agent for the employees inthe electrical department and the powerhouse division.The Com-pany refused to extend such recognition upon the ground that itdoubted the Union's claim that it represented a majority of the em-ployees in the department and division in question and upon thefurther ground that the units claimed were inappropriate.A statement of the Trial Examiner made at the hearing, indicatesthat the Union represents a substantial number of employees in theunits hereinafter found appropriate'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningIThe Trial Examiner's statement shows that the Union submitted 37 authorization cardsin support of the so-called electrical unit, all of which bear apparently genuine signatures,and 31 of which bear names of persons whose names are listed on the Company's pay roll ofMay 21,1943; there are 48 employees in the appropriate unit.All the cards were datedin December 1942.In support of.the so-called powerhouse unit the Union submitted 20authorization cards, all of which bear aparently genuine signatures,and 16 of which bearnames of persons whose names are listed on the Company's pay roll of May 21, 1943; thereare 26 employees in the appropriate unit.Fifteen of the cards were dated in January 1943and 1 in October 1942. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 9 (c) and Section 2, (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITSThe Union contends that a unit of all employees of the electricaldepartment, excluding supervisory and all other employees of theCompany, anda unit of' allemployees of the powerhouse division,excluding supervisory and all other employees of the Company, areappropriate.The Company takes the position that theBoard's find-ing of a plant-wide unit in a prior case is determinative of the unitissue in this proceeding.2Alternatively,it assertsthat if thequestionis subject to reexamination, the record in the present case shows thata unit smaller than plant-wide is inappropriate.As to the first contention,the reasonsset forth in our previous deci-sionrelative to the establishment of the foundry employeesas a sepa-ratebargaining unit,3 are equally applicable here.As stated therein,the prior case referred to by the Company did not result in certifica-tion of a bargaining representative for a plant-wide unit, the partiesneither prior thereto nor thereafter, engaged in collective bargainingon thebasis of aplant-wide unit, and no issue was raised therein withrespect to the establishing of either the electrical department or thepowerhouse division as a separate unit.The record shows that the employees in the electrical department areengaged in the construction, installation and maintenance of electricalequipment in the plant.They are considered a part of the mainte-nance department but are located in their own shop.Some of them,such as motor rewinders, work in the department, while most of themare assignedto construction or repair work throughout the plant.The skill required in the performance of their duties differs in degreeand kind' from that required in other operations of the plant.Thereare three foremen in direct charge of the electrical department, whosesupervisory duties are confined to that department.The employeesin question are not transferred to other departments, nor are otheremployees transferred to the electrical department except in temporary,cases of emergency.We find that the unit proposed by the Union isappropriate.The Company contends that the employees of the powerhouse divi-sion are in generalhired, supervised, and paid in the same manner,that they are subject to the same rules and regulations of the Companythat govern all other employees, and that because of the indispensable2Matter of Sertel,Inc,35 N L R B 733,decided September 24, 1941In that proceed-ing a former local of the same union here involved filed a petition for an election and certi-fication among all production and maintenance employeesThe'Boaulordered an election,but before the election was held,the Union requestedleave to withdrawits petitionTheBoard granted this request onOctober 9, 1041,without prejudice.35 N L.R I3 7383Matter of Servel,Inc,48 N. L. It B , No 90. SERVEL, INC.227nature of their work to the production plant they are an integral partof the production system.The record reveals that the powerhousedivision is organizationally well defined,that the employees thereinare engaged in operations not performed in other departments, andthat the skills required in that division differ from those requiredelsewhere in the Company's operations.There is no interchange ofemployees between that division and other departments of the, Com-pany.We find that the employees of the powerhouse division consti-tute an appropriate bargaining unit.We find that the following groups of the Company's employees inthe Evansville,Indiana, plant,constitute units appropriate for thepurposes of collective bargaining,within the ineaning of Section 9(b) of the Act.(1)All employees of the electrical department at the Company'splant at Evansville,Indiana, excluding supervisory employees withauthority to hire, promote, discharge,discipline,or otherwise effectchanges in the status of employees,or effectively recommend suchaction, and all other employees; and(2)All employees of the powerhouse division of the Company'splant at Evansville,Indiana, excluding supervisory employees withauthority to hire, promote,discharge,discipline,or otherwise effectchanges in the status of employees,or effectively recommend suchaction, and all other employees.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the respective units who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionsherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Servel,Inc., Evans-ville, Indiana, elections by secret ballot shall be conducted as early aspossible but not later than thirty(30) days from the date of thisDirection,under the direction and supervision of the Regional Direc-tor for the Fourteenth Region,acting in this matter as agent for the,540612-44- vol 51---16 228DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the employees in the unitsfound appropriate in Section IV, above, who were employed by theCompany at its Evansville plant during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding employees who have since quit or been dischargedfor cause; (1) to determine with respect to the employees in the unitdescribed in paragraph (1) of Section IV, whether or not they desireto be represented by United Electrical, Radio & Machine Workers ofAmerica, affiliated with the C. I. 0., for the purpose of collective bar-gaining; and (2) to determine, with respect to the employees in theunit described in paragraph (2) of Section IV, whether or not theydesire to be represented by United Electrical, Radio & Machine Work-ers of America, affiliated with the C. 1. 0., for the purpose of collectivebargaining.a